


EXHIBIT 10.2
                                                                 






John F. Lundgren
                                 Chief Executive Officer
                         1000 Stanley Drive, New Britain, CT 06053
                         T (860) 827-3851




Inter-Office Correspondence


To:      <NAME>    


From:     John Lundgren


Subject:     <DATE RANGE> Long-Term Incentive Program        


Date:     <DATE1>


Dear <NAME>,


It is my pleasure to congratulate you for being selected to participate in the
Long Term Performance Award Program (the “Program”) under The Stanley Black &
Decker 2013 Long-Term Incentive Plan. This Program is intended to provide
substantial, equity-based awards for specified full-time members of our senior
executive team, provided specific Corporate goals are achieved during the
Program's <NUMBER> month measurement period (<DATE RANGE>).


In conjunction with our short-term incentive compensation program (MICP) and our
equity award program, the Program is an important addition to your total
compensation package, and provides a strong additional incentive to continue
increasing shareholder value.




Bonus Opportunity


Each participant will have an opportunity to earn a number of Performance Shares
(PS) based upon achievement of corporate financial goals, and may earn
additional performance shares if the corporate financial goals are exceeded.
Each PS unit represents one share of Stanley Black & Decker Common Stock and,
accordingly, the potential value of a participant's performance award under the
Program may change as our stock price changes.


Each participant is allocated a threshold, target and maximum number of PS units
based upon assigned percentages of his or her annual base salary at the rate in
effect as of <DATE2>. The initial value of each PS unit is $<AMOUNT>, the
closing price of company common stock on <DATE3>.


Your performance award covers the following number of PS units:


 
Threshold
Target
Max
% of Pay
<VALUE1>
<VALUE2>
<VALUE3>
# PS
<NUMBER1>
<NUMBER2>
<NUMBER3>



Performance awards will become vested at the time of settlement to the extent
that the applicable performance metrics have been achieved and provided the
participant is continuously employed by Stanley Black & Decker until such time,
as more fully set forth in the enclosed Terms and Conditions Applicable to Long
Term Performance Awards.


Financial Measurements






--------------------------------------------------------------------------------




The Corporate financial goals for this Program will consist of three metrics.
Two absolute goals (EPS, ROCE) and one relative goal (TSR) as set forth in the
attached document.


Although this summary includes the key aspects of the Program, it is not
intended to represent a full accounting of the rules and regulations applicable
to the Program and is subject to the terms described in the Terms and Conditions
Applicable to Long Term Performance Awards and The Stanley Black & Decker 2013
Long-Term Incentive Plan (available on request), which together with this
document govern the Program.


If you have any questions, please call me, Jim Loree or Joe Voelker. Once again,
thank you for your continued support and congratulations on being selected to
participate in this important Program.


Best regards,


 
Terms and Conditions applicable to
Long Term Performance Awards




This certifies that Stanley Black & Decker, Inc. (the “Company”) has, on the
Date set forth in Award Letter to which these Terms and Conditions apply,
granted to the Participant named above a performance award (“Performance Award”)
of that number of Performance Units set forth in the Award Letter, subject to
certain restrictions and on the terms and conditions contained in the Award
Documents and the Company's 2013 Long-Term Incentive Plan, as amended from time
to time (the “Plan”). A copy of the Plan is available upon request. In the event
of any conflict between the terms of the Plan and the Award Documents, the terms
of the Plan shall govern. This Performance Award represents the right of the
Participant to receive a number of Shares to be issued if the Company achieves
the Performance Goals for the Measurement Period and employment requirements are
satisfied.
1.
Time and Manner of Settlement. As soon as practicable following completion of
the applicable Measurement Period, but in no event later than March 15 of the
year following the end of such period, and assuming that the Threshold
Performance Goals are achieved and employment requirements are satisfied, the
Company shall issue a number of Shares to the Participant, in settlement of the
Participant's Performance Award, equal to (i) the number of Shares specified in
the Award Letter to be issued based upon the Performance Goals achieved plus
(ii) in the event performance falls between the Threshold and Target or Target
and Maximum Goals as specified in the Award Documents, a pro rata number of
Shares calculated as follows (rounded to the closest whole number):

S = ((A-L)/(N-L))x(SN-SL)
where:
S =the additional number of Shares to be issued
A =the actual Performance Goal achieved (e.g., EPS, ROCE, TSR)
L =the applicable Performance Goal reached (i.e., threshold, target or maximum)
N =the next highest applicable Performance Goal (i.e., target or maximum)
SN =the number of Shares designated for issuance at the next highest applicable
Performance Goal; and
SL = the number of Shares designated for issuance at the applicable Performance
Goal reached.
2.
Vesting; form of settlement. Performance Awards will become vested at the time
of settlement to the extent that the applicable performance metrics have been
achieved and provided that the participant is continuously employed by the
Company until such time. Performance Awards will be settled in shares of Company
common stock as soon as practicable following the end of the Measurement Period.
Performance Awards will be settled in the form of Unrestricted Stock.

If a participant's employment with the Company terminates due to his or her
Retirement, death or Disability prior to the date the Performance Awards are
settled, the participant's Performance Award will be pro-rated based on the
number of days in the Measurement Period that the participant was employed by
the Company. The participant's pro-rated Performance Award will be settled at
the same time as performance awards for active participants are settled, to the
extent the applicable performance metrics have been achieved. Pro-rated
performance awards will be settled in the form of Unrestricted Stock. A
participant whose employment with the Company terminates prior to the date of
settlement for any other reason will forfeit all rights in respect of his or her
performance award and will not be entitled to receive any Shares or other
payment under the Program.


3.
Rights of a Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Performance Awards or any Shares issued in
settlement thereof prior to the date of settlement.





--------------------------------------------------------------------------------




4.
Transferability. Transferability shall be as set forth in the Plan.

5.
Adjustments. Notwithstanding any other provision hereof, the Committee shall
have authority to make adjustments in the terms and conditions of, and the
criteria included in, Performance Awards granted hereunder, as set forth in the
Plan.

6.
Miscellaneous. The Committee shall have full authority to administer the
Performance Awards and to interpret the terms of the Award Documents, which
authority includes the authority to waive certain conditions in appropriate
circumstances. All decisions or interpretations of the Committee with respect to
any question arising in respect of the Performance Awards shall be binding,
conclusive and final. The waiver by the Company of any provision of this
document or any other Award document shall not operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision of
this document or any other Award document. The validity and construction of the
terms of this document and any other Award document shall be governed by the
laws of the State of Connecticut. The terms and conditions set forth in this
document and any other Award document are subject in all respects to the terms
and conditions of the Plan, which shall be controlling. The Participant agrees
to execute such other agreements, documents or assignments as may be necessary
or desirable to effect the purposes hereof.

7.
Unfunded Arrangement. The Performance Awards represented in the Award Documents
constitute an unfunded unsecured promise of the Company and the rights of the
Participant in respect of the Performance Awards are no greater than the rights
of an unsecured creditor of the Company.

8.
Capitalized Terms. The following capitalized terms shall have the meaning set
forth below for purposes of this Letter. All other capitalized terms used in
this document shall have the meanings set forth in the Plan.

Award Documents. The documents provided to a Participant that advise the
Participant that he or she has been selected to Participate in the Performance
Award Program and set forth the Performance Period, Performance factors,
Performance Goals, amounts payable at the Threshold, Target and Maximum Levels,
and the terms and conditions applicable to the Award, which shall consist of an
Award Letter, signed by the Chairman of the Committee, in the case of an Award
to the Chief Executive Officer, and by the Chief Executive Officer or the Chief
Operating Officer in the case of an Award to any other Participant, and the
documents referenced therein.
Executive Officer. A person who the Company has designated an Executive Officer
as such term is defined in Rule 3b-7 under the Securities Exchange Act of 1934
and as such term is used in Item 401(b) of Regulation S-K.
Measurement Period. The period during which financial performance is measured
against the applicable Performance Goals as set forth in the Award Documents.
Performance Goals. Goals established by the Compensation and Organization
Committee of the Board of Directors or, pursuant to an appropriate delegation of
authority, the Chief Executive Officer, for performance of the Company as a
whole and/or specific businesses or functions during the Measurement Period. The
Performance Goals applicable to a Participant for a particular Measurement
Period, if not enclosed with the Award Letter, will be communicated to the
Participant by a member of the Company's Human Resources Department.
Shares. Shares of Unrestricted Stock to be issued if Performance Goals are
achieved, as specified in the Award Documents.
Unrestricted Stock. Common Stock of the Company that may be sold at any time.


